UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   15May2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿CRH plc 15th May 2014 Notification of change in Director's details Mr. Nicky Hartery was appointed a non-executive director of Finning International Inc. on 13th May 2014. This disclosure is made to comply with paragraph 9.6.14 of the Listing Rules. Enquiries: Contact Neil Colgan Company Secretary Tel: 00 3 CRH public limited company (Registrant) Date:15May 2014 By:/s/Maeve Carton M. Carton Finance Director
